                                                            U.S. DISTRICT COURT
                                                        NORTIIERN DISTRICT OF TEXAS
                                                                 FILED
                IN THE UNITED STATES DISTRI T CO RT
                     NORTHERN DISTRICT OF T XAS
                         FORT WORTH DIVISION

T.B. B/N/F JENNY BELL,              §                    CLERK, U.S. DISTRICT COURT
                                    §                      By
                                                                   Deputy
           Plaintiffs,              §
                                    §
vs.                                 §       NO. 4:18-CV-984-A
                                    §
NORTHWEST INDEPENDENT SCHOOT"       §
DISTRICT, ET AL.,                   §
                                   §
           Defendants.             §


                   MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of plaintiff, T.B., by

and through his next friend and mother, Jenny Bell, for

reconsideration of the August 2, 2019 Memorandum Opinion and

Order, which granted the motion of defendant, Northwest

Independent School District ("District"), to dismiss plaintiff's

first amended complaint as to District. The court, having

considered the motion, the August 2, 2019 Memorandum Opinion and

Order, District's Motion to Dismiss, plaintiff's Response to the

Motion to Dismiss, the record, and applicable authorities, finds

that plaintiff's Motion for Reconsideration should be denied.

                                   I.

                         Procedural History

      On May 13, 2019, Plaintiff filed his First Amended

Complaint, alleging claims under Section 504 of the

Rehabilitation Act of 1973, 29 u.s.c.          §   794, and the Americans

with Disabilities Act, 42 U.S.C.        §   12131 ("ADA"), and for
violation of the Fourth and Fourteenth Amendments. Plaintiff's

pleadings are described in the August 2,       2019 Memorandum Opinion

and Order.

     On May 28,   2019, District filed its Motion to Dismiss

Plaintiff's First Amended Complaint, which alleged,            inter alia,

that the court lacked jurisdiction because plaintiff failed to

exhaust administrative remedies as required by the Individuals

with Disabilities Education Act,       20 U.S.C.    §§   1400-1482    ("IDEA")

Doc. 20 at 4-8. On June 20,   2019, plaintiff filed a response that

alleged,   inter alia, that plaintiff's claims did not require

exhaustion under the IDEA. Doc. 25 at 9-10. On August 2, 2019,

the court granted District's Motion to Dismiss in its Memorandum

Opinion and Order because plaintiff had failed to exhaust

administrative remedies. Doc.   30. The court issued its Final

Judgment as to Certain Defendant that same date. Doc. 31.

     Plaintiff now argues in his Motion for Reconsideration that

the court made multiple clear errors of law in granting

District's Motion to Dismiss. Doc. 33 at 1. Plaintiff,               invoking

Rule 59(e) of the Federal Rules of Civil Procedure,            asserts that

these alleged errors require the court to alter, amend, or

withdraw its August 2,   2019 Memorandum Opinion and Order and to

allow plaintiff to amend his complaint.       Id.




                                   2
                                                     II.

                              Standards for Reconsideration

        Rule 59(e) of the Federal Rules of Civil Procedure allows a

party to move to alter or amend a judgment within 28 days of the

entry of judgment. Fed. R. Civ. P. 59(e). Such motions are

granted where a party shows a need to (1) correct a clear error

of law or prevent manifest injustice,                            (2) present newly

discovered evidence, or (3) reflect an intervening change in

controlling law. McGee v. CTX Mortgage Co., LLC, No. 3:15-cv-

1746-L, 2016 WL 8671540, at *2                       (N.D. Tex. Apr. 22, 2016)

(internal citations omitted).

                                                    III.

                           Plaintiff's motion fails to meet
                          the standards for reconsideration.

        Plaintiff argues that his motion should be granted to

correct clear errors o1 law. 1 Doc. 33, p. 1. These arguments

fail.

~       The court did not commit clear error by finding that the
        IDEA applied.

        Plaintiff argues that the court committed clear error by

finding that plaintiff's claims required exhaustion under the

IDEA. Id. The IDEA bars plaintiffs from circumventing its



        1
          Although plaintiff also alleges that l"econsidel"ation is pl"opel" because dismissal was "manifestly
unjust," he does not suppmt this legal conclusion with analysis.

                                                      3
administrative exhaustion requirement by asserting under a

different statute Glaims that could have been brought thereunder.

Marc v. N.E. Indep. Sch. Dist., 455 F. Supp. 2d 577, 592         (W.D.

Tex. 2006). To determine whether exhaustion is required, the

court must look to the gravamen of the complaint, and not the

words used, to determine whether the complaint seeks redress for

a school's failure to provide a free and appropriate public

education ("FAPE"), i.e., relief under the IDEA. Fry v. Napoleon

C!nty. Sells., 137 S. Ct. 743, 755       (2017). The court should ask (1)

whether the plaintiff could have brought essentially the same

claim if the alleged conduct had occurred at a public facility

that was not a school, and (2) whether an adult at the school

could have pressed essentially the same grievance. Id. at 756. If

the questions are answered in the negative, exhaustion of

administrative remedies is required. Id.

     In its brief in support of its Motion to Dismiss, District

explained these standards and argued that although plaintiff did

not explicitly use the words •free and appropriate public

education," the First Amended Complaint triggered the IDEA's

exhaustion requirement. Doc. 21 at 4-8. It argued that "[i]n a

special education (i.e.,   IDEA) setting, the use of physical force

to significantly restrict a student's free movement has a legal

definition:   'restraint.'" Id. at 6 (citing Tex. Educ. Code§


                                     4
37.0021; 19 Tex. Admin. Code                    §   89.1053). District further

asserted that the uses of force at the core of plaintiff's claims

came in response to plaintiff engaging in behavior commonly

exhibited in the special education setting, namely "eloping"

 (running away from adults) and climbing on desks, and that they

therefore constituted restraints. Id. District argued that, under

Fry, claims focused on allegedly unreasonable restraints require

exhaustion of administrative remedies because restraints by

teachers        (1) only occur in school settings and j2) are only

performed on students. Id. at 7-8.

        As the court noted in its August 2, 2019 Memorandum Opinion

and Order, plaintiff's response did not address District's

•restraint" arguments and Fry analysis on their merits. Doc. 30

at 8, n. 4.       Instead, plaintiff's response argued that a 12 (b) ( 1)

motion to dismiss may only be adjudicated on the face of the

pleadings and that the First Amended Complaint lacks specific

language regarding whether he is a student receiving special

education services and whether IDEA applies.' Doc. 25 at 9-10.

Plaintiff's response was unconvincing. As the Supreme Court noted

in Fry,      "The use (or non-use) of particular labels and terms is




        2
            Plaintiff also argued that District's Motion to Dismiss was not yet ripe for adjudication and
should be addressed at a later time in a motion for summary judgment. However, plaintiff provided no
support tor this legal conclusion and admitted that lack of subject matterjurisdictionmay be asse1tecl as a
12(b )( 1) motion to dismiss.

                                                    5
not what matters• when determining whether the IDEA applies

because such an approach "would allow plaintiffs to evade the

Act's restrictions through artful pleading.• Fry, 137 S. Ct. at

755     (internal quotation and citation omitted) . The court must

 "consider substance, not surface• when conducting an IDEA

analysis of a complaint.' Id.

         The First Amended Complaint's substance shows that plaintiff

is a special education student because he is a student diagnosed

with ADHD and Autism Spectrum Disorder and he is provided special

education accommodations, a "cool down room• and the services of

a paraprofessional. See doc. 19 at 4-5. Further, District's

"restraint• argument is based on specific facts alleged in the

First Amended Complaint. Because plaintiff's only arguments on

the exhaustion issue failed,                     the court's grant of District's

Motion to Dismiss was not a clear error .

.!L_    Plaintiff's post-dismissal argument does not make the
        court's dismissal a clear error.

        Plaintiff inexplicably waited to address the merits of

District's exhaustion argument until he filed his Motion for



        3
           Even if the court were to solely consider plaintiffs choice of words, the language in his First
Amended Complaint indicated that his claims stemmed from District's alleged failure to provide FAPE.
Plaintiff alleged that the incidents at· the core of his claims amounted to a "loss of equal educational
oppottunities as those afforded non-disabled students." Doc. 19 at 15. Plaintiff also alleged that District
"failed and refused to reasonably accommodate and modify the services needed by T.B. based upon his
disability" and failed to provide "a psychological assessment; school-based counseling services; an aide
or shadow to observe the Student at the school or social skills training." hi at I 0, 12.

                                                     6
Reconsideration, after the case was dismissed as to District.

Plaintiff argued, for the first time, that the IDEA did not apply

to instances of physical assault .. He did this by citing, for the

first time, dicta from a footnote in Fry, along with a series of

cases that do not control the outcome of this court's .decision.

Doc. 33 at 12-15. Plaintiff cited one Fifth Circuit case, but it

was not about a student being physically restrained. Id. at 11

(citing Morris v. Dearborne, 181 F.3d 657   (5th Cir. 1999}   (about

a non-verbal student being made to type sexually explicit

messages}}.

     Plaintiff next argued, for the first time, that the two-

question Fry analysis resulted in plaintiff's favor. First,

plaintiff argued that he could file the same kind of suit if the

injury occurred outside of a school because he could sue the

police "if an officer had both unnecessarily and excessively

tased him.at a theater or public library." Id. at 16 (citations

omitted} . Second, plaintiff argues that an adult could sue the

school for the same conduct because plaintiff could have been a

student "past 18 years old but still in public school" and

because a visiting adult who had a mental breakdown could sue the

school for injuries sustained in addressing the breakdown. Id. at

16-17 (citations omitted}. Plaintiff did not directly address

District's argument that the uses of force in question were


                                7
distinct from others because they constituted "restraints," which

are unique to the school setting.

       Plaintiff did not include these arguments in his response to

District's Motion to Dismiss. See Doc. 25. Accordingly, the court

did not commit clear error by not considering them. The court

need not consider them now because Rule 59(e) motions "cannot be

used to raise arguments which could, and should, have been made

before the judgment issued." Schiller v. Physicians Resource

Group Inc., 342 F.3d 563, 567-68 (5th Cir. 2003)         (internal

citation omitted) .

~     The court did not commit clear error by denying plaintiff an
      additional opportunity to address exhaustion.

       Plaintiff also alleged that the court did "not permit[] T.B.

the opportunity to respond to the District's exhaustion issue

before ruling,• and that the court dismissed his claims sua

sponte. Doc. 33 at 9-10. This is a misrepresentation. Plaintiff

had the opportunity to respond in his response. The court did not

dismiss sua sponte but after District moved for dismissal and

plaintiff responded. Plaintiff goes on to make an additional

misrepresentation, claiming he "asked the Court, that if the

12 (b) (1)   [issue] was to be considered, that he be given the

opportunity to address       thi~   dispositive issue on exhaustion.•

Doc. 33 at 3. A request to respond would make little sense in a

responsive filing,    and,   besides, plaintiff never made such a

                                        8
request. See doc. 25. The court did not commit a clear error by

not granting an unasked request to make arguments that plaintiff

should have made in his response.

~    The court did not commit a clear error by not providing
     plaintiff leave to amend.

     Plaintiff also argues that the court committed clear error

by denying a request to file a second amended complaint if the

court found District's Motion to Dismiss meritorious. Doc. 33 at

8-9. However, the court merely followed local rules. Local Civil

Rule LR S.l(c) requires that any document containing more than

one pleading, motion, or other paper "clearly identify each

included pleading, motion, or other paper in its title." Local

Civil Rule LR 15.l(a) further provides that a party who files a

motion for leave to file an amended pleading •must attach a copy

of the proposed amended pleading as an exhibit to the motion" and

•submit with the motion an original and a judge's copy of the

proposed pleading."

     Plaintiff's request, which came as part of his response, did

not comply with any of these requirements. The response's title

did not identify a motion for leave to amend. Plaintiff did not

attach a copy of the proposed amended complaint as an exhibit,

nor did plaintiff submit an original or judge's copy of a

proposed amended complaint. Because of plaintiff's noncompliance,

the court did not consider that plaintiff actually made a motion

                                9
for leave to amend. Moreover, even if the court were to have

interpreted plaintiff's response to include a motion for leave to

amend, the court could not have evaluated the merits of such a

motion without any knowledge of what a second amended complaint

might say. In any event, plaintiff had more than a fair

opportunity to plead his best case. After all, the First Amended

Complaint was filed in response to a motion to dismiss the

original complaint.

                                    IV.

                                   ORDER

     The court ORDERS that plaintiff's Motion for Reconsideration

be, and is hereby, denied.

     SIGNED September 5,   2019.




                                    10
